UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        ____________________
                            No. 99-60113
                          Summary Calendar
                        ____________________
                           CHAD LAMBERT,
                                                Plaintiff-Appellant,
                               versus
                       GEORGIA PACIFIC CORP.,
                                                 Defendant-Appellee.
 _________________________________________________________________
           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (2:98-CV-125-PG)
 _________________________________________________________________
                         November 15, 1999
Before SMITH, BARKSDALE, and PARKER, Circuit Judges.
PER CURIAM:*
     At issue in this diversity action is the summary judgment
awarded Georgia Pacific Corporation, based on Mississippi premises
liability law.
     Chad Lambert was employed by an independent contractor engaged
by Georgia Pacific to perform industrial maintenance and repair
services, including hydroblasting accumulated pulp stock from the
walls and ceilings of tile chests (large closed containers). Lambert
was injured when, while he was hydroblasting a tile chest, pulp stock
fell on him from the chest’s 22 foot high ceiling.




    *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Lambert asserts that his on-the-job injury was caused by Georgia
Pacific’s alleged failure to follow self-imposed safety procedures,
such as flushing the tile chests with water before the independent
contractor did its work (performed its contract); and that the
existence of these procedures creates a material fact issue regarding
control of the premises.
     For our de novo review of a summary judgment, we apply the same
test employed, pursuant to FED. R. CIV. P. 56, by the district court:
the movant prevails if there is no material fact issue and the movant
is entitled to judgment as a matter of law.
     Simply    put,   when   injured,   Lambert   was    performing     for   his
independent contractor employer the very work contracted for by
Georgia   Pacific     with   that   independent   contractor—hydroblasting
accumulated pulp from, inter alia, the ceiling, causing it to fall.
Unfortunately,   when    the   material     fell—the    whole   point   of    the
operation—it fell on Lambert.       In sum, pursuant to our review of the
record and the briefs, summary judgment was proper, essentially for
the reasons stated in the district court’s detailed and comprehensive
opinion, Lambert v. Georgia-Pacific Corp., 32 F. Supp. 2d 914 (S.D.
Miss. 1999).
                                                                  AFFIRMED




                                    - 2 -